Citation Nr: 0324000	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  98-16 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont

THE ISSUES

1.  Whether injuries sustained on January 1, 1966 were in the 
line of duty.

2.  Entitlement to service connection for residuals of a left 
ear injury.

3.  Entitlement to service connection for residuals of a 
right ring finger injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active duty from April 1962 to October 1966.

This appeal arises from a July 1997 rating decision of the 
Department of Veterans Affairs Medical and Regional Office 
Center (RO) in White River Junction, Vermont, that determined 
that claims of entitlement to service connection for 
residuals of a left ear injury and for residuals of a right 
ring finger injury were not well grounded.  The appeal also 
arises from a May 1999 RO administrative decision that 
determined that a left ear injury and a right ring finger 
injury, which were received in an auto accident on January 1, 
1966, were not incurred in the line of duty.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

The veteran testified before an RO hearing officer in October 
1999.

In March 2001, the Board remanded the case to the RO to 
obtain the veteran's official military personnel file from 
the National Personnel Records Center (NPRC).  The Board also 
instructed the RO to re-adjudicate claims that had been 
denied as not well grounded.  Such action was accomplished 
and the case was returned to the Board.  

The Board issued a decision in July 2002 that denied all 
three issues.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (CAVC).  In an order 
dated January 17, 2003, the CAVC vacated the Board's decision 
and remanded the case to the Board for further action 
consistent with the duty to assist and to notify provisions 
contained in the Veterans Claims Assistance Act of 2000 
(VCAA).  The Board has determined that a REMAND is now 
required in this matter. 
REMAND

In an order dated January 17, 2003, the CAVC granted 
Appellee's Motion For Remand and to Stay Proceedings 
(hereinafter referred to as the MFR).  In the MFR, Appellee 
contends that the Board failed to satisfy the duty to assist 
and to notify provisions of the VCAA, found at 38 U.S.C.A. 
§ 5103(a).  According to § 5103(a): 

Upon receipt of a complete or substantially 
complete application, the Secretary shall notify 
the claimant and the claimant's representative, 
if any, of any information, and any medical or 
lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the 
claim.  As part of that notice, the Secretary 
shall indicate which portion of that information 
and evidence, if any, is to be provided by the 
claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of 
this title and any other applicable provisions of 
law, will attempt to obtain on behalf of the 
claimant.

38 U.S.C.A. § 5103(a) (West 2002).

Concerning VA's enhanced duty to assist the veteran under the 
VCAA, 38 U.S.C.A. § 5103A (West 2002) provides, in part, the 
following:

(a) Duty To Assist.-(1) The Secretary shall make 
reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law 
administered by the Secretary.

(2) The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such 
assistance would aid in substantiating the claim. 

(3) The Secretary may defer providing assistance 
to the claimant under this section pending the 
submission by the claimant of essential 
information missing from the claimant's 
application.  

(d) Medical Examinations for Compensation Claims. 
-(1) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or 
opinion is necessary to make a decision on the 
claim.  

(2) The Secretary shall treat an examination or 
opinion as being necessary to make a decision on 
a claim for purposes of paragraph (1) if the 
evidence of record before the Secretary, taking 
into consideration all information and all lay or 
medical evidence (including statements of the 
claimant)-
	(A) contains competent evidence that the 
claimant has a current disability, or persistent 
or recurrent symptoms of disability, and
	(B) indicates that the disability or symptoms 
may be associated with the claimant's active 
military, naval, or air service; but
	(C) does not contain sufficient medical 
evidence for the Secretary to make a decision on 
the claim.

To ensure that VA has satisfied its duty to assist in 
developing the claim for service connection for residuals of 
two 1963 injuries to the right finger under § 5103A, VA will 
offer the veteran a VA examination to determine the nature 
and etiology of claimed right ring finger disability.

To ensure that VA has satisfied its duty to notify under 
§ 5103(a), the Board hereby notifies the veteran and his 
representative that during the remand period, they may submit 
evidence that tends to show that the earlier (1963) in-
service injuries to the right ring finger caused residual 
disability.  Medical evidence linking any current right ring 
finger disability to the 1963 injuries and/or lay evidence of 
continuity of symptoms observed since the time of the injury 
would be helpful.  

To ensure that VA has satisfied its duty to notify under 
§ 5103(a), the Board also hereby notifies the veteran and his 
representative that to prevail on the claim of service 
connection for right ring finger and/or left ear residuals of 
injuries sustained in a January 1, 1966 auto accident, they 
must submit evidence that tends to show that the injuries 
themselves were incurred in the line of duty and not due to 
the veteran's own willful misconduct.  Favorable evidence 
includes evidence that tends to prove that intoxication was 
not the proximate cause of the auto accident or evidence that 
tends to prove that the veteran was not intoxicated.  
Favorable medical evidence of the veteran's blood alcohol 
content at the time of the accident and/or lay evidence of 
intervening cause for the accident would be very helpful to 
the claim.  Moreover, unless and until the veteran submits 
such evidence, VA will offer no other assistance in this 
claim, as no reasonable possibility exists that such 
assistance would aid in substantiating the claim.

In the MFR, the CAVC invited the veteran to raise any other 
alleged error during the remand period.  Pursuant to this, in 
September 2003, the representative requested that the Board 
explain with specificity what evidence is lacking and what 
evidence is required to substantiate the claim.  In response, 
the Board advises that evidence required to substantiate the 
claim is competent medical evidence of a right ring finger 
disability resulting from either injury that occurred in 
1963.  In the alternative, probative evidence that the 
veteran was not intoxicated at the time of his 1966 auto 
accident and/or that an intervening event occurred that would 
have caused the auto accident regardless of driver 
impairment, together with competent medical evidence linking 
any current residual ear or finger disability to the auto 
accident would substantiate the claim.  A lay assertion of 
continuity of symptomatology would be helpful evidence 
although not conclusive evidence.  

The veteran's representative has also requested that we 
notify the veteran of the negative evidence in the claims 
file.  In response, please refer to the Board's July 2002 
decision, as it fully describes the negative evidence in this 
case.  

The further actions required of the RO are set forth below:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any right ring 
finger disability.  The examiner should 
review the claims file and note that 
review in the examination report.  The 
examiner should examine the right ring 
finger for disability.  If such 
disability is found, the examiner should 
report it and offer an opinion addressing 
whether it is at least as likely as not 
that such disability is related to either 
or both of two injuries of the right ring 
finger that occurred in 1963, rather than 
the 1966 auto accident.  The examiner 
should set forth a rationale for all 
conclusions in a legible report. 

2.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board, if in order.  

During the remand period, the veteran also has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



